Citation Nr: 1014763	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a schedular evaluation in excess of 70 percent 
for schizophrenia from January 1, 1965 to July 23, 1965; 
January 1, 1966 to December 7, 1969; and from February 1, 
1970 to July 25, 1985.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955 and from July 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

The Board initially notes that this matter has been addressed 
as entitlement to an effective date earlier than July 26, 
1985 for the grant of a schedular 100 percent evaluation for 
schizophrenia in prior decisions by the RO and the Board.  

However, the Board has determined that this matter is most 
appropriately addressed as an increased rating claim for 
schizophrenia from January 1, 1965 to July 23, 1965; January 
1, 1966 to December 7, 1969; and from February 1, 1970 to 
July 25, 1985. With the exception of these time periods, the 
Veteran has been assigned a 100 percent disability evaluation 
since the grant of service connection. 

In December 2005, the Board remanded the issue of entitlement 
to an effective date earlier than July 26, 1985 for the grant 
of a schedular 100 percent evaluation for schizophrenia in 
order for the RO to issue a statement of the case in this 
matter in compliance with Manlincon v. West, 12 Vet. App. 238 
(1999).  

In compliance with the Board's instructions, a statement of 
the case was issued by the RO in March 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  For the period beginning January 1, 1965 to July 23, 
1965, the Veteran was unemployed.

2.  For the period beginning January 1, 1965 to July 23, 
1965, the Veteran's paranoid schizophrenia was an active 
psychotic manifestation of such extent as to produce total 
social and industrial inadaptability.  

3.  The Veteran was gainfully employed beginning December 6, 
1965.

4.  The Veteran resigned his employment, effective November 
27, 1969.

5.  For the period beginning January 1, 1966 to December 7, 
1969, the Veteran's paranoid schizophrenia was not an active 
psychotic manifestation of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  

6.  For the period beginning February 1, 1970 to July 25, 
1985, the Veteran's paranoid schizophrenia produced total 
social and industrial inadaptability.  


CONCLUSIONS OF LAW

1.  For the period beginning January 1, 1965 to July 23, 
1965, the criteria for the grant of a 100 percent schedular 
evaluation for paranoid schizophrenia have been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.130, Diagnostic Code 9203 (1966).

2.  For the period beginning January 1, 1966 to December 7, 
1969, the criteria for the grant of a 100 percent schedular 
evaluation for paranoid schizophrenia have not been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.130, Diagnostic Code 9203 (1966).

3.  For the period beginning February 1, 1970 to July 25, 
1985, the criteria for the grant of a 100 percent schedular 
evaluation for paranoid schizophrenia have been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.130, Diagnostic Code 9203 (1966).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to 
provide Veterans with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) must request that the Veteran 
provide any evidence in his possession that pertains to the 
claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the Veteran that, to 
substantiate such a claim: (1) the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in March 
2009. This letter told the Veteran that he could substantiate 
the claim with evidence that the disability had worsened, 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his increased 
rating claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

An October 2009 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the March 2009 letter.

VCAA notice was provided after the initial adjudication of 
the claim.  The timing deficiency was cured by readjudication 
of the claim in a supplemental statement of the case that was 
issued after the notice was provided.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA treatment and examination 
providers.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.


The Merits of the Claim

The Veteran was granted entitlement to service connection in 
a May 1959 rating decision and assigned a 10 percent 
disability evaluation.

In a November 1959 rating decision, the RO continued the 
Veteran's 10 percent rating from April 10, 1959 to October 
12, 1959 and assigned a 50 percent disability rating 
effective October 13, 1959.

In March 1960, the issue of an increased rating for 
schizophrenia was remanded by the Board to the RO for a 
social and industrial survey.   

In an April 1960 rating decision, the RO continued the 
Veteran's 50 percent disability rating from January 24, 1960.

In October 1960, the RO notified the Board it had determined 
that it had granted the Veteran's benefits in full and 
"cancelled" the Veteran's appeal.

Most recently, in a May 2000 rating decision, the RO granted 
entitlement to a 100 percent schedular evaluation for the 
Veteran's service-connected schizophrenia from April 10, 1959 
through December 31, 1964.  

A 70 percent schedular evaluation was assigned from January 
1, 1965 through July 25, 1985.  Additionally, during this 
time period, a 100 percent temporary total evaluation under 
38 C.F.R. § 4.29 was assigned from July 24, 1965 to December 
1, 1966 and from December 8, 1969 to January 31, 1970.  A 100 
percent schedular evaluation was assigned beginning July 25, 
1985.  

Also, during this time period, the Veteran was granted a 
total rating based on individual unemployability (TDIU) from 
February 1, 1970 to July 25, 1985.

In a June 2000 letter, the Veteran expressed dissatisfaction 
with this decision.  In an August 2001 letter, the RO 
requested that the Veteran clarify the issues he intended to 
appeal.  In an August 2001 letter, the Veteran stated that 
the grant of a schedular 100 percent evaluation for his 
service-connected schizophrenia should have been permanent 
from April 1959.  

In its May 2000 rating decision, the RO explained that the 
Veteran's evaluation was raised to 50 percent, effective 
October 13, 1959.  The Veteran appealed his evaluation and 
the case was sent to the Board.  In March 1960, the Board 
remanded the case for further development and 
reconsideration.  When the case returned to the RO, the 
Veteran had again been hospitalized.  The hospital report 
from VAMC West Side Chicago, from January 24, 1960 to March 
2, 1960 showed the Veteran had been admitted with auditory 
hallucinations and paranoid ideation.  A subsequent rating 
raised the service-connected evaluation to 100 percent, but 
only from the date of hospitalization and did not consider 
the earlier evaluations which the Veteran had appealed.  

The RO determined that subsequent rating decisions did not 
consider the increased evaluations for the Veteran's service-
connected schizophrenia and the case was not returned to the 
Board in light of the March 1960 remand.  Therefore, the 
Board remand is still pending.  The RO determined the 
evidence of record clearly showed that the Veteran was 
entitled to the 100 percent evaluation rate from his 
discharge date, which was granted from April 10, 1959 to 
December 31, 1964.

Therefore, based on the above, the Board will consider 
whether an evaluation in excess of 70 percent from January 1, 
1965 to July 23, 1965; January 1, 1966 to December 7, 1969; 
and from February 1, 1970 to July 25, 1985 is warranted in 
this matter.

Diagnostic Rating Criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9203, the 
regulations applicable prior to November 7, 1996:

A 30 percent evaluation was warranted for symptomatology that 
resulted in definite social and industrial impairment.

A 50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
(2) where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
Veteran is demonstrably unable to obtain or retain 
employment.

The term "definite" is to be construed to mean "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large." VAOPGCPREC 9-93; 38 
U.S.C.A. § 7104(c) (West 1991). In Hood v. Brown, 4 Vet. App. 
301 (1993), the United States Court of Appeals for Veterans 
Claims (Court) stated that the term "considerable" was 
declared as meaning "rather large in extent or degree."

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9203 is an independent 
basis for granting a 100 percent rating. See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).




The Merits of the Claim

For the period January 1, 1965 to July 23, 1965:

In October 1964, the Veteran underwent a VA examination and 
reported that since his last examination in October 1963, he 
had not been hospitalized due to any mental disorders.  He 
was seeing a physician weekly in the mental hygiene clinic, 
however, it was discontinued as of April 1964.  He reported 
that he was not being treated by any private doctors, 
psychiatrists or neurologists for any nervous or mental 
disorders.  The Veteran stated he was looking for work, 
although he had yet  to secure employment.  

Upon physical examination, the examiner noted the Veteran was 
neat, cooperative and intelligent.  He denied any periods of 
confusion.  His stream of speech was spontaneous, relevant 
and coherent, with some flattening of affect.  He was 
oriented in all three spheres.  He stated that he heard 
voices in the past, but he had not heard any since April 
1964.  He stated that he would like to get a job and had made 
several applications and passed examinations with the Civil 
Service and other agencies.  He stated he had been depressed 
on occasion during the past six years, and attempted suicide 
twice, but currently denied any suicidal or homicidal ideas.  
The examiner diagnosed the Veteran with schizophrenic 
reaction, paranoid type, in partial remission.

In an August 1965 VA admission summary, the examiner noted 
the Veteran reported he had been unemployed since December 
1964.  During the past four months, the Veteran stated 
"images like people would go right through him" at times 
and he also experienced offensive odors at times such as 
stale grease.  He claimed at various period he heard all 
types of voices in reference to sexual relations and civil 
rights.  Sometimes he had thoughts of being an almighty 
power.  He believed he needed treatment and was a voluntary 
patient at the County Hospital during the latter part of 
July.  He was transferred to a State hospital prior to his 
admission at VA.

The examiner diagnosed the Veteran with schizophrenic 
reaction, paranoid type, chronic, moderate, manifested by 
auditory, visual, and olfactory hallucinations with some 
delusions of grandeur and with episodes of depression and two 
suicide attempts.

Analysis

For the period January 1, 1965 to July 23, 1965, the medical 
records associated with the above-referenced time period 
indicate that the Veteran was demonstrably unable to obtain 
or retain employment.  

Under Diagnostic Code 9203, a 100 percent evaluation is 
warranted (1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the Veteran is demonstrably 
unable to obtain or retain employment.

Just prior to this above-reference time period, in his 
October 1964 VA examination, the Veteran reported that he was 
unable to secure employment.  The examiner further noted the 
Veteran's paranoid schizophrenia was only in partial 
remission.  Additionally, an August 1965 VA hospital 
admission summary noted that for approximately four months 
prior to his admission (i.e., at least as early as April/May 
1965), the Veteran reported "images" passing through his 
body, hearing voices, and believing at times that he was an 
"almighty power."

Here, the Veteran was not only unable to obtain employment, 
but an August 1965 VA admission summary indicated a relapse 
in the severity of the Veteran's paranoid schizophrenic 
symptoms that began many months prior to his hospitalization.  
At the time of admission, the Veteran was hallucinating and 
experiencing totally incapacitating psychoneurotic symptoms.  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9203 is an independent 
basis for granting a 100 percent rating. See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  In this matter, the Veteran 
was not only experiencing schizophrenic symptoms, but was 
unable to obtain or secure employment.

Therefore, resolving all doubt in favor of the Veteran, a 100 
percent disability evaluation is assigned for the period 
beginning January 1, 1965 to July 23, 1965.

For the period January 1, 1966 to December 7, 1969:

For the period beginning January 1, 1966 to December 7, 1969, 
a 70 percent rating was assigned for service-connected 
paranoid schizophrenia.  The Veteran asserts that a 100 
percent evaluation is warranted for this time period. 

In a January 3, 1966 VA trial visit summary progress note, 
the examiner stated the Veteran was in good contact mentally 
and quite alert with no signs of depression.  The Veteran was 
committed at the time of the examination and being placed on 
trial visits.  He was diagnosed with chronic paranoid 
schizophrenia.

In a letter submitted by the Veteran in March 1966, he 
reported that he obtained gainful employment and began 
working December 6, 1965.

In a June 1966 VA discharge summary, the Veteran was 
diagnosed with chronic, moderate schizophrenic reaction, 
paranoid type, previously manifested by auditory, visual, and 
olfactory hallucinations, with some delusions of grandeur and 
episodes of depression, with a history of two suicidal 
attempts in 1961, now in partial remission.  The examiner 
opined the level of impairment was moderate and the  
predisposition was chronic.  The examiner noted the Veteran 
was alert, very neat, and courteous. 

In October 1966, the Veteran underwent a VA examination and 
was diagnosed with chronic, moderate schizophrenic reaction 
paranoid type, manifested by delusions of grandeur and 
persecution.  The Veteran reported that he worked since 
December 1965 as a military pay clerk.  The examiner noted 
the Veteran had difficulty in getting along with people which 
was mostly on a paranoid basis and that his job was affected 
by his delusional attitude and his delusions particularly of 
being superior in his work.  He also reported that people 
were trying to isolate him.  

In December 1967, the Veteran was afforded a VA examination.  
The examiner noted the Veteran was working as a pay clerk at 
Oakland Army base.  The Veteran found it difficult to say how 
much sick leave he had taken in the past year, apparently 
about a week because of his nervous condition.  He pointed 
out that on one occasion it was suggested by his supervisor 
that he take time off and check with his psychiatrist.  The 
examiner noted the Veteran was casually dressed with closely 
bitten fingernails.  His affect seemed to be somewhat 
flattened.  His conversation at time was rambling and 
difficult to follow.  Concentration seemed to be somewhat 
impaired.  He reported that he was not "too depressed."  He 
said he considered suicide in 1963 and attempted suicide 
twice, cutting his wrists in 1963 and taking "acid" in 
1964.  He had auditory hallucinations in the past, and 
apparently still had them at times, they seemed to be 
"critical and deceiving."  He thought the medication he was 
taking was of some help.  Judgment was fair and insight was 
hard to measure.  The examiner diagnosed the Veteran with a 
schizophrenic reaction, undifferentiated type, in only 
partial remission, manifested by flatness of affect, ideas of 
reference, auditory-hallucinatory experiences, some 
depression, difficulty concentrating at times, a general 
tendency to be withdrawn, and rambling speech.  

In a letter submitted by the Veteran in December 1969, he 
stated it had become necessary for him to temporarily leave 
his job due to his service-connected disability, effective 
September 26, 1969.  The Veteran then reported that on 
December 6, 1969, he entered VA for inpatient treatment, and 
resigned his employment after working for four years, 
effective November 27, 1969.

A January 1970 VA hospital discharge summary indicated the 
Veteran had a diagnosis of paranoid type schizophrenia, in 
remission, previously manifested by auditory hallucinations, 
restlessness, nervousness, paranoid ideations, blunt affect, 
mild depression and lack of insight.  He had the inability to 
cope with life's situations and discontinuation of 
medication.  The examiner stated the Veteran was admitted on 
December 8, 1969 and discharged on January 19, 1970.  The 
examiner noted that the Veteran may return to prehospital 
activities immediately, however gainful employment for an 
extended period was doubtful as it was likely he would repeat 
his previous pattern of discontinuing his medication and 
suffer a relapse of his neuropsychiatric diagnosis.

Analysis

The Board finds that under the rating criteria for Diagnostic 
Code 9203 prior to November 7, 1996, the Veteran's disability 
does not more nearly approximate the criteria for a 100 
percent rating from January 1, 1966 to December 7, 1969.  

The Veteran secured gainful employment and began working in 
December 1965.  He continued working in the same position for 
an approximately four year period, not resigning until 
November 7, 1969.  It was not until December 1969 that the 
Veteran become an inpatient at VA facility.  

Here, the Board finds that the record as a whole does not 
show the criteria necessary for a 100 percent disability 
evaluation.  The Veteran was working, there is no evidence of 
virtual isolation in the community, and no incidents of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  

In a June 1966 VA discharge summary, the examiner opined the 
Veteran's level of impairment was determined to be moderate. 
In December 1967, the VA examiner diagnosed the Veteran with 
a schizophrenic reaction, undifferentiated type, in partial 
remission.  However, the Veteran continued to be gainfully 
employed.

The record thus approximates findings consistent with a 70 
percent disability evaluation, where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment. 38 
C.F.R. § 4.130, Diagnostic Code 9203. 

Therefore, for the period of January 1, 966 to December 7, 
1969, the criteria for a disability evaluation of 100 percent 
is denied.

For the period February 1, 1970 to July 25, 1985:

In a January 1972 VA clinical record, the examiner stated the 
Veteran was given a one year sick leave from his employment.  
According to the personnel officer, the Veteran's performance 
had totally deteriorated.  The examiner stated this was not 
surprising to him, as he was aware of the profound pathology 
of the Veteran.  The examiner opined the Veteran remained 
suspicious, truly guarded, and additionally, one sensed a 
feeling of despair.  The examiner stated that the Veteran's 
main ambition in life, to be an accountant, had finally been 
"destroyed" together with desires for a more fulfilling 
personal life.  

In January 1973, the Veteran was afforded a VA examination.  
The examiner noted the Veteran was casually dressed, but was 
a tense, and rather guarded individual.  The Veteran reported 
he was unemployed, and previously worked for the State of 
California for approximately one year in 1970. He was 
restless at times, frequently paced the floor, and had 
occasional temper outbursts. He was oriented as to time, 
person, and place.  His speech was generally coherent and 
relevant.  Spontaneity was diminished and his affect seemed 
to be suppressed, flattened and labile on occasions.  The 
Veteran was depressed at times and had suicidal ideas, 
although he had apparently never attempted suicide.  He 
continued to have some auditory hallucinatory experiences, 
which were somewhat critical of him.  His insight was limited 
and judgment was variable.  

The examiner stated the Veteran was leading an essentially 
dependent-type existence, getting along in a rather marginal-
type way.  His general situation seemed to remain about as it 
had been, with symptomatology remaining essentially 
unchanged.  The examiner diagnosed schizophrenic reaction, 
undifferentiated type, in only partial remission. 

In a September 1974 VA counseling record, the counselor 
stated the Veteran's service-connected disability prevented 
him from working on the jobs that he was trained for in the 
business area.  The counselor noted the Veteran was subject 
to over-reaction to criticism, undue suspicion of others, 
over-sensitivity to normal pressures, and fits of 
unproductive depression.  These reactions were very 
substantial impediments to any job requiring some contact 
with people, employers, employees, or customers.  His 
advancing age ruled out the appropriateness of manual labor.  
The counselor stated that the Veteran's poor work record due 
to his service-connected disability, his age, his minority 
group status, and the nature of his service-connected 
disability were all cause for employer bias against the 
Veteran.

Analysis

The Veteran resigned his employment, effective November 27, 
1969, and during the time frame of February 1, 1970 to July 
25, 1985, the Veteran was granted a total rating based on 
individual unemployability (TDIU).

VA medical treatment and counseling records associated with 
the record indicate the Veteran was leading an essentially 
dependent-type existence, getting along rather marginally. 
(See January 1973 VA examination).  The medical records 
further indicate that the Veteran, although apparently 
sporadically employed during this time frame, was 
demonstrably unable to obtain or retain employment.  

Again, a 100 percent evaluation is warranted (1) when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the Veteran is demonstrably unable to obtain or retain 
employment.

After carefully reviewing the record, the Board finds that 
the evidence supports a 100 percent disability rating for the 
Veteran's schizophrenia for the time frame beginning February 
1, 1970 to July 25, 1985. The evidence of record confirms he 
was unable to obtain or retain employment due to his service-
connected schizophrenia during this time frame. And on this 
basis, alone, a 100 percent disability rating is warranted. 
See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disabilities present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the Veteran's disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 


ORDER

For the period January 1, 1965 to July 23, 1965, the criteria 
for a disability evaluation of 100 percent for paranoid 
schizophrenia is granted.

For the period January 1, 1966 to December 7, 1969, the 
criteria for a disability evaluation in excess of 70 percent 
for paranoid schizophrenia is denied.

For the period February 1, 1970 to July 25, 1985, the 
criteria for a disability evaluation of 100 percent for 
paranoid schizophrenia is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


